Exhibit 10.5

NORTHWEST NATURAL GAS COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

2006 RESTATEMENT



--------------------------------------------------------------------------------

Table of Contents

 

          Page 1.    Purpose; Effective Date    1 2.    Eligibility    1 3.   
Years of Participation    1 4.    Normal Retirement Benefit    1 5.    Early
Retirement Benefit    3 6.    Termination Benefit    3 7.    Time and Form of
Payment to Participant    4 8.    Death Benefit    5 9.    Change in Control   
6 10.    Administration    7 11.    Claims Procedure    7 12.    Amendment and
Termination of the Plan    8 13.    Miscellaneous    8



--------------------------------------------------------------------------------

INDEX OF TERMS

 

Term

  

Section

   Page

Board

   1    1

Change in Control Severance Benefit

   9(b)    6

Committee

   10(a)    7

Company

   1    1

Deferred Comp Plan

   4(e)(ii)    2

Disability - SERP

   6(e)    4

Early Retirement Date

   5(a)    3

Effective Date

   1    1

Eligibility Date

   2    1

ESRIP

   1    1

Final Average Pay

   4(c)    2

Normal Retirement Date

   4(a)    1

Participant

   2    1

Pension Offset

   4(e)    2

Plan - SERP

   1    1

Qualified Plan

   1    1

Short Service Factor

   4(d)    2

Tier 1 Participant

   2    1

Tier 2 Participant

   2    1

Year of Participation

   3    1

 

i



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

2006 RESTATEMENT

1. Purpose; Effective Date. The Board of Directors (the “Board”) of Northwest
Natural Gas Company (the “Company”) adopts this Supplemental Executive
Retirement Plan (the “Plan”) in order to attract and retain highly effective
executives by providing retirement benefits in excess of those provided by the
Northwest Natural Gas Company Retirement Plan for Non-Bargaining Unit Employees
(the “Qualified Plan”). The Plan shall not apply to executives already covered
by the Company’s Executive Supplemental Retirement Income Plan (the “ESRIP”).
The Plan is intended to constitute an unfunded plan maintained for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees. The Plan was adopted effective as of September 1, 2004
(the “Effective Date”). In order to provide for a second tier of benefits for
new executive officers, the Company adopts this 2006 Restatement effective
December 1, 2006.

2. Eligibility. Each executive officer of the Company hired into such office
after the Effective Date and each other executive employee of the Company
designated by the Organization and Executive Compensation Committee of the Board
shall be eligible to participate in the Plan (a “Participant”). “Eligibility
Date” means the date as of which the Participant became an executive officer of
the Company or the effective date of designation to participate in the Plan,
whichever applies. A Participant with an Eligibility Date before December 1,
2006 (a “Tier 1 Participant”) shall be provided full benefits under the Plan and
a Participant with an Eligibility Date on or after that date (a “Tier 2
Participant”) shall be provided with Make-Up Benefits as described in 4(f),
5(d), 6(d), 7(c), and 8(d). Participants in the ESRIP shall not be eligible to
participate in the Plan.

3. Years of Participation. Vesting of benefits, accrual of benefits, and
eligibility for retirement shall be based on the Participant’s Years of
Participation. “Year of Participation” means a 12-month period elapsed between
the Participant’s Eligibility Date and date of separation from service with the
Company. If participation is not continuous, whole and fractional months shall
be aggregated and any remaining fractional month shall be disregarded.

4. Normal Retirement Benefit.

(a) Normal Retirement Date. A Participant’s “Normal Retirement Date” is the
first of the month following separation from service with the Company at or
after attainment of age 65 and completion of five Years of Participation.

(b) Amount of Benefit. A Tier 1 Participant’s benefit upon Normal Retirement
Date shall be a lump sum equal to six times Final Average Pay (FAP) times the
Short Service Factor (SSF) minus the Pension Offset (PO) as follows:

Lump sum = (6 x FAP x SSF) - PO

 

1



--------------------------------------------------------------------------------

(c) Final Average Pay. “Final Average Pay” means the Tier 1 Participant’s
average annual salary plus annual performance award in the 60 consecutive
calendar months of employment with the Company producing the highest average out
of the 120 months ending with the calendar month preceding the Tier 1
Participant’s separation from service with the Company. If the Tier 1
Participant’s employment was not continuous, months of non-employment shall be
disregarded and the adjoining months treated as continuous. If the Tier 1
Participant does not have 60 consecutive months of employment, the average shall
be based on all months of employment. The Tier 1 Participant’s annual
performance award shall be attributed 1/12th to each of the months in which it
was earned.

(d) Short Service Factor. “Short Service Factor” means a percentage calculated
by dividing the Tier 1 Participant’s Years of Participation at separation from
service with the Company by 15, not to exceed 100 percent.

(e) Pension Offset. “Pension Offset” means a lump sum amount equal to the
combined actuarial equivalent value of the following:

(i) The Tier 1 Participant’s benefit payable at age 65 under the Qualified Plan
in the normal form provided by that plan;

(ii) The make-up benefit payable at age 65 provided by any elective nonqualified
deferred compensation plan of the Company (a “Deferred Comp Plan”) on account of
the reduction in benefits under the Qualified Plan and under Social Security
resulting from deferral of compensation under the Deferred Comp Plan; and

(iii) The Tier 1 Participant’s Social Security benefit payable at age 65, as
estimated by the Committee based on the Tier 1 Participant’s total compensation
in the most recent full calendar year and an assumed rate of increase over a
full working career.

(f) Make-Up Benefit. A Tier 2 Participant’s benefit upon Normal Retirement Date
shall be equal to the amount, if any, by which the Tier 2 Participant’s benefit
under the Qualified Plan would be greater than the actual benefit payable under
the Qualified Plan upon Normal Retirement Date in the absence of both the
following limits:

(i) The limit provided by Section 401(a)(17) of the Internal Revenue Code on
compensation counted under the Qualified Plan.

(ii) The limit provided by Section 415(b) of the Internal Revenue Code on
benefits payable under the Qualified Plan.

(g) Deferred Compensation. The Tier 2 Participant’s Qualified Plan benefit
calculated without the limits in (f)(i) and (ii) shall treat salary and bonus
deferred by the Tier 2 Participant under the Northwest Natural Gas Company
Deferred Compensation Plan for Directors and Executives or the predecessor to
such plan as though it had been paid to or received by the Tier 2 Participant in
the year when the deferral occurred, but only to the extent such salary and
bonus is not counted in the calculation of a supplemental retirement benefit
payable to the Tier 2 Participant under Section 8 of such plan.

 

2



--------------------------------------------------------------------------------

5. Early Retirement Benefit.

(a) Early Retirement Date. A Participant’s “Early Retirement Date” is the first
of the month following separation from service with the Company at or after
attainment of age 55 and completion of 15 Years of Participation and before
attainment of age 65.

(b) Amount of Benefit. A Tier 1 Participant’s benefit upon Early Retirement Date
shall be a lump sum determined under the same formula in 4(b) as the benefit at
Normal Retirement Date, with the same defined terms, subject to the following
additional detail in the definition of Pension Offset. The value of the
Qualified Plan benefit and the make-up benefit provided by the Deferred Comp
Plan shall be based on the benefit payable at age 65, even if those benefits
start before age 65. The value of the Social Security Benefit shall be based on
the assumption of no earnings after Early Retirement Date and payment starting
at the later of the Tier 1 Participant’s Early Retirement Date or the date the
Tier 1 Participant attains age 62.

(c) Reduction for Commencement Before Age 60. The Tier 1 Participant’s benefit
upon Early Retirement Date shall be reduced by five percent for each year by
which Early Retirement Date precedes the first of the month following the Tier 1
Participant’s 60th birthday, with interpolation for a partial year based on
one-twelfth of the full five percent for each month.

(d) Make-Up Benefit. A Tier 2 Participant’s benefit upon Early Retirement Date
shall be the same as the Tier 2 Participant’s benefit upon Normal Retirement
Date, except the calculation shall be based on the Qualified Plan benefit as of
the Early Retirement Date without the limits described in 4(f)(i) and (ii) and
based on deferred salary and bonus as provided in 4(g).

6. Termination Benefit.

(a) Vesting. A Participant shall become vested in benefits under the Plan upon
completing five Years of Participation, upon suffering a Disability, or when
entitled to a Change in Control Severance Benefit as provided in 9(a). A
Participant whose employment with the Company terminates prior to vesting shall
forfeit any right to benefits under the Plan, subject to reinstatement of such
right upon rehire into a position with the Company eligible to participate in
the Plan. A Participant whose employment with the Company terminates after
becoming vested and before qualifying for Early or Normal Retirement Date shall
be paid a termination benefit.

(b) Amount of Benefit. A Tier 1 Participant’s termination benefit shall be
determined under the same formula in 4(b) as the benefit at Normal Retirement
Date, with the same defined terms, subject to the following additional detail in
the definition of Pension Offset. The Pension Offset shall be calculated the
same as on Early Retirement Date, except the value of Social Security benefits
shall be based on the assumption of future earnings continuing at the
Participant’s last pay rate with the Company and on payment starting at age 65.

 

3



--------------------------------------------------------------------------------

(c) Reduction for Commencement Before Age 60. The Tier 1 Participant’s
termination benefit shall be reduced by five percent for each year by which the
first of the month following separation from service with the Company precedes
the first of the month following the Participant’s 60th birthday, with
interpolation for a partial year based on one-twelfth of the full five percent
for each month. This paragraph (c) shall not reduce the Tier 1 Participant’s
benefit below 40 percent of the amount payable at age 60.

(d) Make-Up Benefit. A Tier 2 Participant’s termination benefit shall be the
same as the Tier 2 Participant’s benefit upon Normal Retirement Date, except the
calculation shall be based on the Qualified Plan benefit, without the limits
described in 4(f)(i) and (ii) and based on deferred salary and bonus as provided
in 4(g), as of the date the Tier 2 Participant first receives a benefit payable
from the Qualified Plan.

(e) Disability. “Disability” means a termination of employment because of
absence from duties with the Company for 180 consecutive days as a result of the
Participant’s incapacity due to physical or mental illness or injury, unless
within 30 days after a written notice of termination is given following such
absence the Participant returns to full-time performance of Company duties.

7. Time and Form of Payment to Participant.

(a) Lump Sum. Except as provided in (b), (e), and (f), benefits shall be paid to
a Tier 1 Participant in a lump sum of cash within 30 days following the Tier 1
Participant’s separation from service with the Company.

(b) Optional Annuity Forms. Upon an Early Retirement Date or Normal Retirement
Date, the Tier 1 Participant can elect to receive payment in any of the
following forms in lieu of a lump sum:

(i) A monthly annuity for the life of the Tier 1 Participant and continuing at
50 percent for the life of a contingent annuitant designated by the Tier 1
Participant.

(ii) A monthly annuity for the life of the Tier 1 Participant and continuing at
100 percent for the life of a contingent annuitant designated by the Tier 1
Participant.

(iii) A monthly annuity for the life of the Tier 1 Participant and continuing
for the remainder of 120 months to a beneficiary designated by the Tier 1
Participant if the Tier 1 Participant dies before receiving 120 monthly
payments.

(c) Make-Up Benefit. Except as provided in (e), benefits shall be paid to a Tier
2 Participant within 30 days following the Tier 2 Participant’s separation from
service with the Company upon a Normal Retirement Date, an Early Retirement
Date, or a termination benefit commencement date, in the form of a single life
annuity for the life of the Tier 2 Participant as described in the Qualified
Plan or, at the election of the Tier 2 Participant, in either of the annuity
forms described in (b)(i) or (ii). An election by the Tier 2 Participant to
receive one of such annuity forms shall be made in accordance with the rules for
selection of the form of payment of benefits under the Qualified Plan.

 

4



--------------------------------------------------------------------------------

(d) Actuarial Equivalency. The amount payable in any of the annuity forms
provided in (b) shall be the actuarial equivalent of the lump sum in (a), or of
the single life annuity described in (c), based on the actuarial assumptions
used for determining equivalent benefits under the Qualified Plan at the time of
the Participant’s retirement date. Annuity benefits shall start on the first of
the calendar month following Early or Normal Retirement Date, except as provided
in (e).

(e) 6-Month Delay for Specified Employees. For a Participant who is a key
employee as defined in Section 416(i) of the Internal Revenue Code for the plan
year of separation from service with the Company, payment of a lump sum or
commencement of monthly annuity benefits shall be postponed until the first day
of the seventh calendar month following the Participant’s separation from
service. A lump sum payable to such a Participant shall be increased to the
actuarial equivalent of the amount determined under the benefit formula, using
the actuarial assumptions described in (d). An annuity benefit payable to such a
Participant shall be converted to the actuarial equivalent of a benefit starting
on Early or Normal Retirement Date.

(f) Election of Payment Form. A Tier 1 Participant may elect to receive payment
in an optional annuity form on a written form prescribed by the Committee. Such
an election shall be effective for an Early or Normal Retirement Date occurring
on or after the January 1 following the date the written form is received by the
Committee and shall continue to apply until changed by a later election by the
Tier 1 Participant. If such an election is in effect for the year of the
Participant’s Early or Normal Retirement Date, the Tier 1 Participant shall
elect at the time of retirement to receive payment in one of the forms provided
in 7(b).

8. Death Benefit.

(a) Beneficiary. If a Tier 1 Participant dies before separation from service
with the Company, a death benefit shall be paid to the Beneficiary designated by
the Tier 1 Participant on a written form prescribed by the Committee. A
designation made by the Tier 1 Participant shall remain in effect until changed
by a subsequent designation. If no Beneficiary has been designated or no person
designated by the Tier 1 Participant survives, the Beneficiary shall be the
following in order of priority:

(i) The Participant’s surviving spouse.

(ii) The Participant’s surviving children in equal shares.

(iii) The Participant’s estate.

(b) Amount of Benefit. The death benefit shall have a lump sum value equal to 50
percent of the amount determined under the formula in 4(b) for the benefit at
Normal Retirement Date, calculated on the basis of the Tier 1 Participant’s
Final Average Pay, Years of Participation, and Pension Offset determined as of
the day before death.

 

5



--------------------------------------------------------------------------------

(c) Form of Payment. The amount calculated under (b) shall be converted to an
actuarial equivalent single life annuity for the life of the Beneficiary
commencing on the first of the month following the date of death, except as
follows. If the lump sum value is under $50,000, the lump sum shall be paid to
the Beneficiary within 30 days after the date of death in lieu of a life
annuity. Actuarial equivalency shall be based on the actuarial assumptions used
for determining equivalent benefits under the Qualified Plan at the time of the
Tier 1 Participant’s death.

(d) Make-Up Benefit. If a Tier 2 Participant dies with a surviving spouse
entitled to a death benefit under the Qualified Plan, a death benefit shall be
payable to the surviving spouse equal to the amount, if any, by which the
Qualified Plan death benefit would be greater than the actual death benefit
payable under the Qualified Plan in the absence of the limits in 4(f)(i) and
(ii) and based on deferred salary and bonus as provided in 4(g).

9. Change in Control.

(a) Enhancements. Each Participant who becomes entitled to a Change in Control
Severance Benefit shall be provided enhanced benefits as follows:

(i) All Participants shall be fully vested in benefits under the Plan,
regardless of Years of Participation.

(ii) Tier 1 Participants shall be credited with three additional Years of
Participation beyond those the Participant has actually completed.

(iii) The make-up benefit provided for Tier 2 Participants under 4(f), 5(d),
6(d), 7(c), and 8(d) shall be calculated by subtracting the Tier 2 Participant’s
actual Qualified Plan benefit from a Qualified Plan benefit that is calculated
without the limits described in 4(f)(i) and (ii), that counts deferred salary
and bonus as provided in 4(g), and that is based on the Tier 2 Participant’s
actual years of service credited for benefits under the Qualified Plan plus
three additional years.

(b) Change in Control Severance Benefit. “Change in Control Severance Benefit”
means, for any Participant who is party to a Change in Control Severance
Agreement with the Company, the severance benefit provided for in such
agreement; provided, however, that such severance benefit is a “Change in
Control Severance Benefit” for purposes of the Plan only if, under the terms of
the Participant’s Change in Control Severance Agreement, the Participant becomes
entitled to the severance benefit (i) after a change in control of the Company
has occurred, (ii) because the Participant’s employment with the Company has
been terminated by the Participant for good reason in accordance with the terms
and conditions of the Change in Control Severance Agreement or by the Company
other than for cause or disability, and (iii) because the Participant has
satisfied any other conditions or requirements specified in the Change in
Control Severance Agreement and necessary for the Participant to become entitled
to receive the severance benefit. Under no circumstances will a Participant who
is not party to a Change in Control Severance Agreement be deemed to become
entitled to a Change in Control Severance Benefit for purposes of the Plan. For
purposes of this Section 9(b), the terms “change in control,” “good reason,”
“cause” and “disability” shall have the meanings as may be set forth in the
Participant’s Change in Control Severance Agreement, if any.

 

6



--------------------------------------------------------------------------------

(c) Possible Benefit Recalculation. With respect to any Participant who is party
to a Change in Control Severance Agreement, it may be the case that (i) the
Participant’s employment with the Company is terminated prior to a “change in
control” of the Company (as defined in the Participant’s Change in Control
Severance Agreement), (ii) a change in control of the Company occurs after such
termination, and (iii) the Participant then becomes entitled to a Change in
Control Severance Benefit. If, after such termination of employment and prior to
the time that the Participant becomes entitled to a Change in Control Severance
Benefit, benefit payments to the Participant have started under the Plan, then,
at such time thereafter as the Participant becomes entitled to a Change in
Control Severance Benefit, the benefits payable to the Participant under the
Plan shall be retroactively recalculated to reflect the enhancements described
in Section 9(a). To the extent that the amount of the benefit payments paid to
the Participant prior to such recalculation is less than the amount of such
payments as so recalculated, the difference will be paid to the Participant in a
cash lump sum (without interest) as soon as practicable after the change in
control of the Company.

10. Administration.

(a) Committee Duties. This Plan shall be administered by the Organization and
Executive Compensation Committee of the Board (the “Committee”). The Committee
shall have responsibility for the general administration of the Plan and for
carrying out its intent and provisions. The Committee shall interpret the Plan
and have such powers and duties as may be necessary to discharge its
responsibilities. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

(b) Tax Law Compliance. The Committee shall have the authority to cancel an
executive’s participation in the Plan if the Committee determines that providing
nonqualified deferred compensation under the Plan will or may cause the Plan to
be operated in violation of Section 409A of the Internal Revenue Code.

(c) Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

11. Claims Procedure.

(a) Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable.

 

7



--------------------------------------------------------------------------------

(b) Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(i) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(ii) A description of any additional material or information required and an
explanation of why it is necessary; and

(iii) An explanation of the Plan’s claim review procedure.

(c) Review of Claim. Any person whose claim or request is denied or who has not
received a response within 30 days may request review by notice given in writing
to the Committee. The claim or request shall be reviewed by the Committee who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

(d) Final Decision. The decision on review shall normally be made within 60
days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be 120
days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

12. Amendment and Termination of the Plan.

(a) Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall without the consent of each affected
Participant (i) decrease the Participant’s benefit accrued under the formula in
4(b) of the Plan as of the date of amendment, or (ii) accelerate the payment of
benefits under the Plan. The Board shall have the right to apply an amendment
retroactively, including any amendment necessary to comply with restrictions on
nonqualified deferred compensation provided by Section 409A of the Internal
Revenue Code.

(b) Termination. The Board may at any time terminate the Plan if, in its
judgment, the tax, accounting, or other effects of the continuance of the Plan,
or potential payments thereunder, would not be in the best interests of the
Company. Upon termination, no further benefits shall accrue under the Plan,
which shall continue for the purpose of paying benefits accrued under the Plan
as of the termination date as they become payable.

13. Miscellaneous.

(a) Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Company, nor shall they be beneficiaries
of, or have any rights, claims or interests in any mutual funds, other
investment products or the proceeds therefrom owned or which may be acquired by
the Company. Except as provided in (b), any and all of the Company’s assets
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company’s obligation under the Plan shall be that of an unfunded
and unsecured promise to pay money in the future, and the rights of Participants
and beneficiaries shall be no greater than those of unsecured general creditors
of the Company.

 

8



--------------------------------------------------------------------------------

(b) Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. The Company shall establish one or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits, but the Company shall have no obligation to contribute
to such trusts except as specifically provided in the applicable trust
documents. Such trust or trusts shall be irrevocable, but the assets thereof
shall be subject to the claims of the Company’s creditors. To the extent any
benefits provided under the Plan are actually paid from any such trust, the
Company shall have no further obligation with respect thereto, but to the extent
not so paid, such benefits shall remain the obligation of, and shall be paid by,
the Company.

(c) Non-assignability. Neither a Participant nor any other person shall have the
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

(d) Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and any
Participant, and the Participants (and their Beneficiaries) shall have no rights
against the Company except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of the Company or to interfere with the right of
the Company to discipline or discharge the Participant at any time.

(e) Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law. When the value of a Participant’s benefits under the Plan
becomes subject to FICA tax, as determined by applicable law, the Participant’s
share of FICA shall be withheld from other non-deferred compensation payable to
the Participant. Any amount not covered by such withholding shall be paid by the
Participant to the Company out of other funds.

(f) Payment to Guardian. If a benefit under the Plan is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person responsible for the care and custody of
such minor, incompetent or person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
benefit.

(g) Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.

 

9



--------------------------------------------------------------------------------

(h) Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

(i) Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

(j) Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.

The foregoing 2006 Restatement was approved by the Board of Directors of
Northwest Natural Gas Company on December 14, 2006.

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ Mark S. Dodson  

 

Attest:   /s/ C.J. Rue

 

10